Name: 2012/766/EU: Commission Implementing Decision of 7Ã December 2012 amending Part A of Annex XI to Council Directive 2003/85/EC as regards the list of national laboratories authorised to handle live foot-and-mouth disease virus (notified under document C(2012) 8900) Text with EEA relevance
 Type: Decision_IMPL
 Subject Matter: health;  Europe;  research and intellectual property;  agricultural policy;  agricultural activity
 Date Published: 2012-12-11

 11.12.2012 EN Official Journal of the European Union L 337/53 COMMISSION IMPLEMENTING DECISION of 7 December 2012 amending Part A of Annex XI to Council Directive 2003/85/EC as regards the list of national laboratories authorised to handle live foot-and-mouth disease virus (notified under document C(2012) 8900) (Text with EEA relevance) (2012/766/EU) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 2003/85/EC of 29 September 2003 on Community measures for the control of foot-and-mouth disease repealing Directive 85/511/EEC and Decisions 89/531/EEC and 91/665/EEC and amending Directive 92/46/EEC (1), and in particular Article 67(2) thereof, Whereas: (1) Directive 2003/85/EC sets out minimum control measures to be applied in the event of an outbreak of foot-and-mouth disease and certain preventive measures aimed at increasing the awareness and preparedness of the competent authorities and the farming community concerning that disease. (2) Those preventive measures include an obligation on Member States to ensure that the handling of live foot-and-mouth disease virus for research and diagnosis is carried out only in the authorised national laboratories listed in Part A of Annex XI to Directive 2003/85/EC. (3) The United Kingdom has officially informed the Commission that the name of the national laboratory listed in Part A of Annex XI to Directive 2003/85/EC situated in that Member State has changed. (4) For legal certainty, it is important to keep the list of national laboratories set out in Part A of Annex XI to Directive 2003/85/EC updated. It is therefore necessary to replace the entry for the United Kingdom in the list of national laboratories set out in Part A of that Annex. (5) Annex XI to Directive 2003/85/EC should therefore be amended accordingly. (6) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on the Food Chain and Animal Health, HAS ADOPTED THIS DECISION: Article 1 In Part A of Annex XI to Directive 2003/85/EC, the entry for the United Kingdom is replaced by the following: UK United Kingdom The Pirbright Institute United Kingdom Estonia Finland Ireland Latvia Malta Slovenia Sweden Article 2 This Decision is addressed to the Member States. Done at Brussels, 7 December 2012. For the Commission Tonio BORG Member of the Commission (1) OJ L 306, 22.11.2003, p. 1.